Response to Amendment
This action is in response to Amendments made on 5/5/2022, in which: claim 1 is amended, claims 2-4, 6-7 remain as filed originally, claim 8 is previously presented and claim 5 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Hitchcock (GB 2075447) does not teach or render obvious a nacelle for an aircraft bypass turbojet engine comprising the particulars of claims 1 in combination with the nacelle redirecting primary flow and secondary flow generated by the engine in a forward direction, the upper and lower doors each having an independent actuator, the opening angle of the upper door in the deployed position being less than the opening angle of the lower door and wherein the upper and lower doors being movable in rotation with each door having an axis of rotation that is symmetrical relative to the longitudinal axis of the nacelle. The prior art of Hitchcock discloses a thrust reverser device with doors that are pivotally mounted to trunnions at the aft end of the doors and that rotate to deflect airflow by way of links that move via an air motor, jack or lead screw device, however fails to disclose each of the doors being moved with an upper door actuator and a lower door actuator, the nacelle redirecting primary flow and secondary flow generated by the engine to a forward direction and wherein the upper and lower doors being movable in rotation with each door having an axis of rotation that is symmetrical relative to the longitudinal axis of the nacelle. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642